Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered October 6, 2000, convicting defendant, after a jury trial, of robbery in the first degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. In the robbery incident, the fact that defendant held an elevator, allowing the unapprehended perpetrator to make a quick getaway, and accepted stolen money from the latter, warrants the conclusion that defendant intentionally participated in the robbery (see People v Stokes, 215 AD2d 225 [1995], affd 88 NY2d 618 [1996]). Even if, arguendo, there was no preconceived plan to commit a robbery, defendant’s actions show that he “joined the robbery in progress with intent that it be successfully completed” (id.). In the attempted murder incident, the victim, who had seen defendant around the neighborhood before the shooting, made a reliable identification because he recognized defendant’s hairstyle and facial features even though defendant wore a mask over the lower half of his face.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Hobot, 84 NY2d 1021, 1024 [1995]; see also Strickland v Washington, 466 US 668 [1984]).
*253Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, P.J., Nardelli, Andrias, Sullivan and Gonzalez, JJ.